UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, No. 2:21-mj-00101-DB
Plaintiff,
v. THIRD PARTY CUSTODY
CARLOS VILLASENOR,
Defendant.

 

 

CARLOS VILLASENOR , defendant herein, is placed in the custody of:
NAME:_ SANDRA VILLASENOR

who agrees to supervise the defendant as to any restrictions on travel, association or place of
abode and to use every effort to assure the appearance of the defendant at all scheduled hearings

before any court of this District and to notify the Court immediately in the event the defendant

violates any condition of release or disappears.
U Aa
patent (<1

 

 

 

 

CUSTODIAN
DATED:

CUSTODIAN
DATED:

CUSTODIAN

I agree to this third party custody arrangement. FEE
patep._@ f 23/4

DEFENDANT
